Title: The Commissioners to Daniel McNeill, 27 October 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: McNeill, Daniel


     
      Sir
      Passy Octr. 27. 1778
     
     We received yours of the 12 Instant relative to your Prisoners. Just at the same Time, was published here the Kings Reglement, on the subject of Prizes and Prisoners, of which We inclose you a Copy. We imagined, this must have arrived with you at L’Orient, so as to make any particular order from the minister unnecessary, for We Supposed from the 7th and 15 Article, that General orders had been given to all the Ports for the Reception of Prisoners to be secured by the Kings officers, and maintained at the Charge of the United States. But as Mr. Moylan informs Us, in his Letter of the 21 that the Difficulty you were under by their refusing to receive them still remains, we Shall directly apply to M. de Sartine and endeavour to obtain the particular order you desire. In the mean Time We wish you to secure them carefully as an Exchange We hope is on the Point of being effected, and it is to your Honour that you will be the Means of delivering from their painfull Captivity, so many of your brave Countrymen. If the general orders are not yet arrived, and you are about to sail; you may assure the officers that if they will take Charge of the Prisoners We shall defray the Expence.
     We think you are in the right in resolving to have a regular Decision about the affair of your Prize. We wish you good success in your Cruise and are &c.
    